UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2306


HIEDA KEELER,

                Plaintiff - Appellant,

          v.

CITY OF HAMPTON; VICE MAYOR LINDA CURTIS; DEBRA MOSS,
Hampton City Attorney; UNKNOWN UNIFORMED HAMPTON OFFICER;
KAREN RODRIGUEZ, VA DCJS; UNKNOWN STATE TROOPER, LICENSE
8675US; BELINDA ROBINSON; SHORTY WALLIN LOCK SHOP; TWEEDS
LOCK SHOP; FBI AGENT KEVIN ROJEK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00076-AWA-RJK)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hieda A. Keeler, Appellant Pro Se.    Brandi Allison Law, Senior
Assistant City Attorney, Lola Rodriguez Perkins, OFFICE OF THE
CITY ATTORNEY, Hampton, Virginia; Michael R. Spitzer, II,
MIDKIFF, MUNCIE & ROSS, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hieda Keeler appeals the district court’s order dismissing

her civil rights complaint.              We have reviewed the record and

find   no   reversible      error.       Accordingly,       we    affirm      for    the

reasons     stated   by     the   district   court.         Keeler       v.   City    of

Hampton, No. 4:15-cv-00076-AWA-RJK (E.D. Va. Oct. 9, 2015).                          We

dispense     with    oral     argument    because     the        facts    and   legal

contentions    are   adequately      presented   in     the      materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2